Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in reply communication filed on 10/26/2020.
Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 10/26/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,389,601 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Argument
Applicant’s arguments, see page 6, filled on 10/26/2020, with respect to rejected for non-statutory double patenting of claims 1-20 have been fully considered and are persuasive based on the terminal disclaimer with respect to U.S. Patent No. 10,389,601 is filed. Accordingly, in view of the terminal disclaimer, the non-statutory double patenting rejection is withdrawal.
Applicant’s arguments filled on 10/26/2020 with respect to the rejection under 35 U.S.C. § 103 of claims 1-20 have been fully considered but not persuasive.
 
Regarding claim 1, applicant argues that “… Bao does not teach or suggest "allocating, based on a quantity of the plurality of services accessed via the network and a type of traffic 
 
In response to applicant’s argument, the examiner respectfully disagrees with the argument above. According to previous OA and Paragraphs 18 and 49 of BAO below:
[0018] Base station 120 may transmit information associated with traffic load conditions (e.g., hereinafter referred to as "traffic load information") to content gateway 140. Traffic load information may identify a quantity of bandwidth being processed by base station 120, a quantity of bandwidth that is available with respect to maximum quantity of bandwidth that can be processed by base station 120 (e.g., a bandwidth capacity relative to each frequency band, frequency allocation, etc.), and/or a quantity of applications and/or services being provisioned via base station 120. The traffic load information may also identify a type of traffic being provisioned (e.g., unicast, multicast, video, voice, text, etc.) via base station 120, a quantity of user devices 110 being served by base station 120, etc.

[0049] As shown in FIG. 5, process 500 may include obtaining traffic load information from a RAN (block 505). For example, content gateway 140 may determine that traffic load information is to be obtained from one or more base stations 120 associated with a RAN. Content gateway 140 may base the determination that the traffic load information is to be obtained on a predetermined time (e.g., based on a particular time of the day, etc.) when the traffic load information is to be obtained, a time interval (e.g., every three minutes, one hour, two hours, six hours, etc.), as a result of an occurrence of some event (e.g., an indication that base station 120 is congested), etc. Based on the determination that the traffic load information is to be obtained, content gateway may transmit an instruction, to base stations 120, to obtain the traffic load information for each of base stations 120. 
Base stations 120 may receive the instruction and may transmit, to content gateway 140, the traffic load information. The traffic load information may identify a quantity of bandwidth being processed by base station 120, a quantity of bandwidth that is available with respect to each frequency band, frequency allocation, etc., and/or 
a quantity of applications and/or services being provisioned via each base station 120. The traffic load information may also identify a type of content being provisioned (e.g., unicast, multicast, video, voice, text, etc.) via base station 120, a quantity of user devices 110 being served by base station 120, etc.


 
 	Bao teaches the assignment of a respective frequency band and/or frequency allocation to each application and/or service based on allocation information or traffic load information that a quantity of applications and/or services being provisioned via each base station 120 and a type of traffic being provisioned (e.g., unicast, multicast, video, voice, text, etc.) via base station 120.
 
In view of the above response, the combined system of Ogura and BAO teaches all features in claim 1, in particular, “allocating, based on a quantity of the plurality of services accessed via the network and a type of traffic associated with one or more of the quantity of the plurality of services, a network resource to the first service”.
Since independent claims 11 and 17 recite features that are similar, to the features recited in independent claim 1, independent claims 11 and 17 are not patentable at least for the same reasons as set forth above independent claim 1.
For other arguments of claims 2-9, 12-15, and 18-20, please refer back to the arguments addressed in independent claims 1, 11, and 17, since the arguments of claims 2-9, 12-15, and 18-20 depend on the basis of independent claims 1, 11, and 17.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 unpatentable over OGURA (US 2008/0031212) in view of BAO et al. (US 2013/0051331).

Regarding claim 1, OGURA discloses a method [Fig. 5, 8, 9, ¶¶ 98-112; a method of connection requests to WLAN-AP #a] comprising: 
granting access to a first service, of a plurality of services provided via a network, based upon a threshold quantity of devices accessing the first service and in response to a request for access to the first service [Fig. 5, ¶¶ 104-108; transmitting a control instruction message to WLAN-AP #a that permits a connection of VoIP (step 212), based on current accumulated value "4" less than the accumulation threshold (number of WLAN terminals connected to a WLAN-AP for each QoS (e.g. "Voice", "Video", "Best Effort", "Back Ground"), ¶ 85), in response to the connection request of VoIP to WLAN-AP #a (step 207)]; and 
allocating, based on a quantity of the plurality of services accessed via the network and a type of traffic associated with one or more of the quantity of the plurality of services, a network resource to the first service [Fig. 7, ¶ 93; Policy control apparatus 13 can manage with  QoS information the load state of each of WLAN-APs 11 and 12 for each QoS class (e.g. "Voice", "Video", "Best Effort", "Back Ground"); wherein the accumulation threshold is a maximum value of the amount of band usage permitted for each QoS class, and a maximum value indicating the amount of band usage permitted for the whole WLAN-AP, and the threshold corresponds to the current accumulated value].
OGURA disclose all aspects of claim invention set forth above including allocating a network resource to the first service, but does not explicitly disclose allocating, “based on a quantity of services accessed via the network and a type of traffic associated with one or more of the quantity of services”, a network resource to the first service.
However, BAO discloses allocating, based on a quantity of services accessed via the network and a type of traffic associated with one or more of the quantity of services, a network resource to the first service [Fig. 5, ¶¶ 18, 25, 49, 60; generating/transmitting allocation information based on the traffic load information and/or information associated with a manner in which RAN resources were allocated to provision the applications and/or services; wherein the traffic load information is identify as a quantity of applications and/or services being provisioned via base station 120, a type of traffic being provisioned (e.g., unicast, multicast, video, voice, text, etc.) via base station 120].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “allocating, “based on a number of services accessed via the network and a type of traffic associated with one or more of the number of services”, a network resource to the first service" as taught by Bao in the system of OGURA, so that it would to enable a network to identify traffic conditions within a radio access network (RAN) and to allocate network resources [see Bao, ¶ 9].

Regarding claim 2, the combined system of OGURA and Bao discloses the method of claim 1. 
Bao also further discloses wherein prior to granting access to the first service, the method further comprises: 
granting access to the network based upon a threshold quantity of devices accessing the network and in response to a request for access to the network [¶ 63; base station 120 may transmit the SIB, to user device 110, in response to a request, for the allocation information in which a data structure corresponding to a SIB that includes the allocation information, wherein the generated allocation information that assigned with a respective frequency band and/or frequency allocation to each application and/or service based on a quantity of user devices 110 that are accessing the application and/or service].

Regarding claim 3, the combined system of OGURA and Bao discloses the method of claim 1.
OGURA further discloses wherein the network comprises a local area network [Fig. 1, ¶¶ 33-34, 60; the WLAN network system of the first exemplary embodiment includes plural WLAN-APs 11 and 12], and wherein the plurality of services comprise one or more managed services [¶¶ 67, 88, 91; policy control apparatus 13 manages the load state of each of WLAN-APs 11 and 12 for each QoS class].

Regarding claim 4, the combined system of OGURA and Bao discloses the method of claim 1.
OGURA further discloses wherein the plurality of services comprise one or more of a video service, a voice service, or a high-speed data service [Fig. 7, ¶ 89; each QoS class ("Voice", "Video", "Best Effort", "Back Ground") are recorded for each WLAN-AP in the load state management table].
Bao also discloses wherein the plurality of services comprise one or more of a video service, a voice service, or a high-speed data service [Fig. 4, ¶¶ 16, 43, 50; service type field may store information that identifies whether the traffic is associated with streaming video, streaming audio, messaging traffic (e.g., instant messaging, email, etc.), Internet traffic (e.g., based on browsing, etc.) and/or other types of traffic].

Regarding claim 5, the combined system of OGURA and Bao discloses the method of claim 1.
OGURA further disclose wherein the allocated network resource comprises bandwidth [¶ 7; wherein the allocated network resource comprises band usage rate in the throughput adversely affects services].
Bao also discloses wherein the allocated network resource comprises bandwidth [Fig. 4, 5, ¶¶ 44-49; Frequency ID field 425 may store information that identifies a particular frequency band and/or a frequency allocation that is a quantity of bandwidth associated with each application and/or service].

Regarding claim 6, the combined system of OGURA and Bao discloses the method of claim 1.
OGURA further disclose wherein the allocating the network resource to the first service comprises allocating bandwidth to the first service based upon a dynamic partition scheme [¶¶ 85-6, 89; weight for calculating the current accumulated value of each QoS class is determined a threshold of each QoS class as ("Voice", "Video", "Best Effort", "Back Ground")].
Bao also discloses wherein the allocating the network resource to the first service comprises allocating bandwidth to the first service based upon a dynamic partition scheme [Fig. 5, ¶¶ 22-25, 48; allocate the first frequency band and/or allocation to an application and/or service (e.g., voice-over-IP (VoIP) traffic, voice traffic, etc.) using process 500 for dynamically generating allocation information within the SIB for transmission to user devices 110].

Regarding claim 7, the combined system of OGURA and Bao discloses the method of claim 1.
OGURA further disclose wherein the allocating the network resource to the first service comprises allocating time-division multiplexing slots to the one or more services in a prioritized manner [¶ 6; wherein the allocating the network resource to CSMA/CA method controls plural WLAN terminals to share the same wireless channel comprises time-division mode].

Regarding claim 8, the combined system of OGURA and Bao discloses the method of claim 1.
OGURA further disclose further comprising allocating the network resource to a second service of the plurality of services provided via the network [¶¶ 85-6, 89; weight for calculating the current accumulated value of each QoS class is determined a threshold of each QoS class as ("Voice"]
 Bao also discloses further comprising allocating the network resource to a second service of the plurality of services [Claim 9; allocation information that identifies a manner in which one or more frequency bands are allocated, by a network, to provision one or more services, where the one or more services are provisioned, via a base station, of a plurality of base stations associated with the network, using the one or more frequency bands].

Regarding claim 9, the combined system of OGURA and Bao discloses the method of claim 8.
OGURA further disclose wherein the second service is distinct from the first service [¶ 89; wherein the video/second service is distinct from the voice/first service].
Bao also discloses wherein the second service is distinct from the first service [¶ 23; wherein the content gateway 140 allocate a first frequency band and/or allocation to an application and/or service (e.g., voice-over-IP (VoIP) traffic, voice traffic, etc.), and allocate a second frequency band and/or allocation to another application and/or service (e.g., internet traffic, email traffic, etc.)].

Regarding claims 11, 12, 13, 14 and 15, the claims recite device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors [Fig. 3, 10; policy control apparatus 13 of WLAN-AP], cause the device to perform 

Regarding claims 17, 18 and 19, the claims recite a non-transitory computer-readable medium storing instructions that, when executed, cause a device to perform the method recited in claims 1, 2, and 8, respectively; therefore, claims 17, 18 and 19 are rejected along the same rationale that rejected in claims 1, 2, and 8, respectively.

Regarding claim 20, the combined system of OGURA and Bao discloses the non-transitory computer-readable medium of claim 19.
Bao also discloses wherein the instructions, when further executed, cause: 
determining that the network resource allocated to the second service is below a total network resource allocation available to the plurality of services [¶ 54; the content gateway 140 determine that a quantity of bandwidth, that base station 120 is using to provision a service and/or application, is less than a threshold].

Claims 10 and 16 are rejected under 35 U.S.C. 103 unpatentable over OGURA (US 2008/0031212) in view of BAO et al. (US 2013/0051331), and further in view of Jung (US 2015/0103785).
 
Regarding claim 10, the combined system of OGURA and Bao discloses the method of claim 1.
OGURA further discloses wherein the first service is a video service [¶ 89; wherein the first service is a video service] and further comprising receiving for initial provision of the first service based at least one of the allocated network resource and a link condition [¶¶ 100-102; in the initial state for a connection request of VoIP, based on the QoS negotiation ].
The combined system of OGURA and Bao does not explicitly disclose receiving a selection of a maximum bitrate.
However, Jung discloses receiving a selection of a maximum bitrate [¶¶ 41, 62; transmission with bit-rate of 315 kbps, in which a high bit-rate is needed to maintain a video quality].
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention was made to provide “allocating, “based on a number of services accessed via the network and a type of traffic associated with one or more of the number of services”, a network resource to the first service" as taught by Jung in the combined system of OGURA and Bao, so that it would provide exchange a Session Initial Protocol (SIP)/Session Description Protocol (SDP) message with a server or another terminal via the node, and determine conditions associated with a call [see Jung, ¶ 36].

Regarding claim 16, the claim recites the device of claim 11 to perform the method recited in claim 10; therefore, claim 16 is rejected along the same rationale that rejected in claim 10.

Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday through Friday from 7:30 A.M. to 4:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHONG LA/Primary Examiner, Art Unit 2469